6DETAILED ACTION
Allowable Subject Matter
Claims 1-16, 18, 19, 24 and 27-37 are allowed.
The Augustine (US 5,810,309) and Zimmerman (US 10,081,243) were previously applied to reject the claims; however, the references cannot reasonably be applied to reject the amended claims without the use of impermissible hindsight.  Accordingly, the claims are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        




MLW
September 1, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611